Title: From James Madison to Samuel Chase, 14 April 1803
From: Madison, James
To: Chase, Samuel


Sir,
Department of State April 14th. 1803
I have the Honor to inform you, in answer to your letter of the 11th. Instant, that the latest Intelligence received from Mr. King concerning the Maryland Bank Stock is of the 28th. Jany. last and of the following substance—That Lord Hawkesbury some weeks before had sent an Instruction to the Attorney General for effecting a transfer of this Stock to the King, in order that His Majesty might be enabled to dispose of it in such way as he should think fit, and, as Hilary Term was then commenced, that Mr. King presumed the transfer would shortly be made to the Crown. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.


